Citation Nr: 1206717	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to May 1991.  
This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied entitlement to a TDIU.  

In the Veteran's VA Form 9, substantive appeal to the Board, received at the RO in February 2008, the Veteran requested to appear for a Board hearing at the RO, either in person, or via video conference before a Veterans Law Judge.  The Veteran subsequently withdrew that request in writing, via a February 2009 statement.  In that statement, the Veteran requested that his appeal be decided on the evidence of record without a hearing.  

The Board notes that a document concerning a dependent's educational status dated in November 1994 has not been translated from Spanish to English.  However, as the document clearly is not relevant to the issue on appeal, additional delay to translate the document is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU, asserting he is unemployable due to his service-connected disabilities.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

The Veteran's sole service-connected disability is chronic central retinopathy, OU (both eyes).  This disability is rated as 70 percent disabling.  As such, the Veteran meets the schedular requirements for TDIU as he has one disability that is rated 70 percent.  However, the record does not contain a medical opinion as to whether the Veteran's service-connected disability renders him Veteran unable to obtain or maintain gainful employment, without regard to advancing age.  

A VA examination in May 2007 noted that the Veteran had severe visual impairment in the right eye and moderate visual impairment in the left eye as a residual of chronic central serous retinopathy status post focal laser treatment.  The Veteran was also diagnosed with bilateral senile cataracts.  

The record reflects that the Veteran worked as a lab technician for 30 years from 1968 to 1998.  A completed VA Form 21-4192 - Employment Information Request Form notes that Veteran ended his employment in July 1998 and retired as of that date.  The form is ambiguous as to whether the Veteran was asked to retire, urged to retire because of his eye disability, was eligible to retire based on years of employment, was eligible to retire based on age, whether he retired due to disability, or whether he retired as a result of a combination of any of these conditions.  The Veteran maintains that he retired because his vision deteriorated to the point that he was no longer able to work.  More specifically, the Veteran indicated that during 1998 he began experiencing moderate to severe visual problems that did not allow him to complete his tasks at work and he was advised, or encouraged, to retire.  

Importantly, there is no opinion of record as to whether the Veteran's service-connected bilateral eye disability renders him unable to maintain or retain employment.  In this regard, the Veteran's retirement at the end of a 30-year work history at the same job is not the determining factor if the Veteran was urged to retire due to his service-connected disability, or if the Veteran began to notice a deterioration in his eye sight that same year.  No examination report of record has provided a medical opinion on whether the Veteran is able or unable to obtain or maintain substantial employment.  

In denying the Veteran's claim, the RO relied on the findings in the May 2007 examination, which it found did not show that the criteria for the assignment of a schedular rating in excess of 70 percent were met.  The RO reasoned that if the Veteran's service-connected disability had not increased in severity, beyond the 70 percent currently assigned, then the criteria for a TDIU were not met.  This reasoning is flawed, however, because the Veteran's eye sight could have worsened during the time period in question, yet not to the point of warranting the next higher, schedular rating.  And, in fact, it appears that this may have been what happened.  The Veteran reported that his vision became worse in 1998, and he is certainly competent to report symptoms that come to him through his senses, such as worsening vision.  Although this increase in vision loss may not rise to the level that would warrant an increased schedular rating, it cannot be automatically discounted, and must still be considered, for purposes of establishing entitlement to a TDIU.  

It is also unclear whether the Veteran is able to drive due to his service-connected disability.  This is significant because the Veteran reported in his notice of disagreement that he resides in a remote town from major commercial areas.  Most of his travel required someone to escort him and that presented limitations.  

Additionally, in a February 2008 statement signed by the Veteran, it is noted that the Veteran is not a candidate for reinstatement to his previous job and is a poor candidate for employment based on medical and psychological conditions.  The statement further notes that the Veteran had attempted to seek employment but limited vision and its progress is a detriment in him not being hired.  

In light of the foregoing, a medical opinion is necessary to decide the Veteran's claim.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from November 2009.

Accordingly, this case is REMANDED for the following action:

1.  Associate with the record VA medical records pertaining to the Veteran that date from November 2009.

2.  Schedule the Veteran for a VA eye examination with the appropriate specialist to determine the current severity and manifestations of his service-connected chronic central serous retinopathy status post focal laser treatment OU, and the degree of impairment the service connected disability causes in the Veteran's capacity for performing substantially gainful employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements regarding a decrease in vision in 1998 and following this review and the examination, the examiner is asked to provide answers and opinions to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected chronic central serous retinopathy status post focal laser treatment OU renders him unable to secure or follow a substantially gainful occupation.  In rendering such an opinion, the examiner may consider the Veteran's employment history and educational background, but advancing age and nonservice-connected disabilities may not be considered as factors.  A complete rationale for the opinion is requested.  

3.  Readjudicate the Veteran's claim for entitlement to a TDIU.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

